FILED
                            NOT FOR PUBLICATION                            NOV 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50546

               Plaintiff - Appellee,             D.C. No. 3:10-cr-04288-WQH

  v.
                                                 MEMORANDUM*
JUAN MOLINA-CRUZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Juan Molina-Cruz appeals from the district court’s judgment and challenges

the 48-month sentence imposed following his jury-trial conviction for being a

deported alien found in the United States, in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Molina-Cruz contends that the district court procedurally erred by (i) relying

on an improper sentencing factor and failing to consider all of the 18 U.S.C.

§ 3553(a) sentencing factors, (ii) failing to consider his mitigating arguments, and

(iii) failing to explain the need for the sentence imposed. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. The record reflects that the district court properly considered

the section 3553(a) sentencing factors and Molina-Cruz’s mitigating arguments,

did not consider any improper sentencing factors, and adequately explained the

sentence imposed. See United States v. Perez-Perez, 512 F.3d 514, 516-17 (9th

Cir. 2008).

      Molina-Cruz also contends that the district court erred by not awarding him

a two-level reduction for acceptance of responsibility under U.S.S.G. § 3E1.1(a).

The district court did not clearly err in determining that Molina-Cruz did not

qualify for this reduction. See U.S.S.G. § 3E1.1 cmt. n.2; United States v.

Martinez-Martinez, 369 F.3d 1076, 1088-90 (9th Cir. 2004).

      Molina-Cruz further contends that the procedural errors rendered his

sentence substantively unreasonable. The district court did not abuse its discretion

in imposing Molina-Cruz’s sentence. See Gall v. United States, 552 U.S. 38, 51




                                          2                                      11-50546
(2007). The below-Guidelines sentence is substantively reasonable in light of the

section 3553(a) sentencing factors and the totality of the circumstances. See id.

      AFFIRMED.




                                          3                                   11-50546